Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152187                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  DALE KERBYSON, FREDERICK EHMAN,                                                                          Joan L. Larsen,
  CAROL EHMAN, MORRIS JOHNSON,                                                                                       Justices
  SUZETTE JOHNSON, MICHAEL
  SHARRARD, ANNETTE SHARRARD, and
  JODIE KERBYSON,
            Plaintiffs-Appellants,
  v                                                                SC: 152187
                                                                   COA: 319034
                                                                   Lapeer CC: 11-043992-NZ
  ELBA TOWNSHIP,
           Defendant-Appellee,
  and
  TETRA TECH, INC.,
           Defendant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 9, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2016
           t0321
                                                                              Clerk